Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 30, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00839-CR



                   IN RE EUGENE JAMES ELLIS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               337th District Court
                             Harris County, Texas
                         Trial Court Cause No. 9420695

                         MEMORANDUM OPINION

      On October 20, 2014, relator Eugene James Ellis filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. Relator has not complied with the applicable procedural requirements. See
Tex. R. App. P. 52.3, 52.7. Relator also has not satisfied his burden to demonstrate
his entitlement to mandamus relief.

      Accordingly, we deny relator’s petition for writ of mandamus.
                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                       2